. ; waver Ml, JF
Sonrible Ttye CSG F Hazel

“Woy 15 2019 Vy pam IS. 8 tee Lavidhon TOME OYGS4 tray
a LEM ES HI 9-GES. Since L
IPWAlly foe bp, ¢ LRN Bey foie. Been a Sever LAE 2€l goose
Die Zigpee yak 2g BOS! Ky ro ALE D erat ly AP YD GO eve Go
Litte Ned! the syppt tom 7g (VEG Lgl, pon) 206 bu tire
| 7 4 TD crv (ey SIL CAB Sit bey

ake Kiting ton Ap bunk athe Aiding a Serie ecrpode Beg
SS | fee. Ua oe LEO CS OLP Ol CMY ey ff CEL YH ar M«
on Sr2y OOS ON Loge, é San POR-3 ALK cary fhe Michi
WP Cte (Cry 2 VGi/ fe 27 ~oy co SE2048S “e222 GLfbr e227
06 nes perie. |

DAR DSL, Cad

| eH ertese SCo yori
TL ESO- Bee, s

Y

. VET) i .

Ang Ac ZAL2 y ze as SCA hay St by B45 COVER G CE “

S/s | | OP i? Ae Bone; bs yoke > Be Sones
CS oy | | Geta ae

Pb ithectehy 6 BeoS Beye

ns EFL POM aaa one ot
42) Lthactjgy, G0 el) Bed ge FA

| V2? A) Defoe fb Panpe
pe, oe ae pe we Ot aca ae
Pe OG?) J/e~ Ae

(Sf
ae 1 Cy EL COAL p27 Stc Louf
Pou pee i, fete teil) yg G

Cage
be Yeidge BALES pe np BE Ci, CEM [dS Phraf-
twigs eS Aga, Arte Clit, idles ac CO, py prt bor
Drove Jogi OC VO hep the 01? peprie~ fhe 1 ree
SC RUE T ying, 1 ZB eae COM Bergex} Ny ets fe
| 4@BAKA SE fae hard teats tere’ ZB ger Any gE
A ae CALOD TL cAeyrky
4D Lelie Ll BAOMAC~ Bi Serif & YA” DCG. ZZ CLOW SEE BD f ‘fee,
LOG we VFOW A248 i) 22 Lie Lhe § CLASP FO fC ye. GEE EX
Lv sitter VO fre pekéen 2 fb CEGRGCI), i LA Ye LP Dy Tsou,
Le OV hae / Aageaag ELM a VAL. PRMA AW EE Mi rrgireyee Cea
L ttas Ukiripg a Sanity Mok 1c fir Ge BS BWV Lath Vo Ds Topert Drathey
Lamed 7%, of OWN  anythiy Bd Ler Ze wet, a Eye puth’ 90 2 cen
(Cis pnt, bbe Yiilto fatige for Sat Aaty 6°//8f4 9 Af PO! SB
On 7 Se peep Cie Med Ly x IRE. 10 Decl (ea Mix
pushing Jil AVS Cit > BCA RT B29 LBL JOLoE Xe
fun re foe 77 ebeal ep BIA ID. CO A400 2 CAL
Shits Ton Atti A Lye oakh,) 7 OA Ogee a BA
Lourt sec blatant CbS puch A” T4 fie “Oy robe s-€ heefor:
WA atyrectora Dbpeiry, Wie Atefer, Dre fgorife- b/aferxts vy
Ligh VO por tan 2A fb’. tt MeO Ce 1! S00) FE AYP An se
7 oak) SOA winile Hz VIO SPC fEZt-L. eth eg oy

f.

L/EWHIG A. ¢ Lith ph Te-2 29 C2768 Crxb246 L¢
WBE fv A Le pe LAG Lat VG P200gss dae . oe
Oye, fis AIAG 1T A tbe O04, Hh&OT pape beer Ses
di ity UME Octausr Tl 200/t g push Pice1o ro the tysphn,
JOOP?) ti Ca LLU BY Sé/er-e LEP? BAP th €5 LT Ake ZZ
A key etigel dite O- Ate 70) pou 777€ Yt, LAA befees
va Y 20 (lat ZPptes a Cte. adt-Zax2 “Day
LQ ft fa |, PlaLE TB) D2 tHe, fer LYSE
0&6 PSA 777 Jota A ICE Aaa ae VBE bey QG06 2/2027
S44 Ay Lom Aace ours Pet MA Fok. ep pppoe
Mii, bee, fa hen bro2) B76 Va OWI ELOY pe3E, Cops,
S42 Kgl itil Bp ie tsIS CDF hiyl A bled pease te 7 C- PSY
OG i KIEL COAL, COLI ttt. et HW otY, | Prev fe2f ae
CLEP] Yo ype dedog Abe 10 respond OAs Beta!
gb te potezaid ompaleys tht Boo’ prowl LAE AEC
itae/ Cit be ppp cep he P29) Ba IDEO, CL hee’ ag
Be YP COME bli De Aurtref SDE eH BV AK VEL Bs
Ny Li € fille Cit delay LB Veale, tiipllig YAN OLY C9 Be La
DK DO SK CAMS eh T 2 fol, ee wos On GE eZ
NA [JP Lex hin LIIC te “SON C- : SFE LCM TG
AG wid LUM Le "Che oe eo rote Vasbieo, YOLE ‘
Gt Yi : CNOAIEE LOD [1 Shedd, pho Ie gd CM ADLLV a |¥y
‘at Wan goed pee te ph totals di bacoe (eed
Pail ft in phe Mines Znave 2 Zovtred ni yi by Lue peasy

LM) fle tS) har fbe Giise, 4207 fhe. Ce yy LC fZLELL) TY 2) Ce: .
15 Meds Let Bey by EC Leda =D) BS xO Jer ay Zi C Aieted
DAS TL Peed py) (ME Shes Obtics dat Mtses tie? y, BOM EV lotrcve |
